DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-19 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/8/2018. It is noted, however, that applicant has not filed a certified copy of the JP 2018/149257 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
With respect to the phrase “Upon receipt of a transfer instruction from the terminal 10, the management server 20 determines a transfer destination vehicle and a transfer location from current locations of and pieces of route information for vehicles and transmits the determined pieces of information to the terminal 10 in a transfer source vehicle and the terminal 10 in the transfer destination” in paragraph [0029] the wording is unclear. The following recommendation is proposed: Upon receipt of a transfer instruction from the terminal 10, the management server 20 determines a transfer destination vehicle and a transfer location from current locations of and pieces of route information for vehicles and transmits the determined pieces of information to the terminal 10 in a transfer source vehicle and the terminal 10 in the transfer destination vehicle. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) In Claim 12, “a storage configured to store a plurality of pieces of route information”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “storage” is interpreted to be a storage unit such as ROM storing a significant program for the system, RAM for storage which allows fast access, and an HDD storing large- volume data. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “on the basis of a piece of route information indicating a travel route for the first vehicle and current locations of a plurality of vehicles different from the first vehicle, a joining cost related to joining up with the first vehicle for each of the plurality of vehicles”, the wording is unclear and therefore indefinite because it is unclear whether the piece of route information only 
With respect to the limitation, “determining a second vehicle that is to join up with the first vehicle and a joining point such that the joining cost satisfies a prescribed condition”, the wording is unclear and therefore indefinite because it is unclear whether both the determination of the second vehicle and the determination of the joining point are made such that the joining cost satisfies a prescribed condition or if only the determination of the joining point is made such that the cost satisfies a prescribed condition. The limitation is interpreted so that determining a joining point such that the joining cost satisfies a prescribed condition or a determining a second vehicle such that the joining cost satisfies a prescribed condition reads on it.  
Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein - 54 -the piece of route information includes a piece of information on a predetermined travel route from a vehicle current location to a place of arrival”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 3 and for failing to cure the deficiencies listed above. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… changes the piece of route information for the first vehicle such that the piece of route information includes a piece of information on a plurality of travel routes from the current location of the first vehicle to the place of arrival via different way points and such that a difference between a travel cost for each of the plurality of travel routes and a travel cost for the predetermined travel route is not more than a prescribed threshold”, the wording is unclear and therefore indefinite because it is unclear what it means to change the piece of route information as described. Is this limitation describing an alternate description of the piece of route information from the independent claim wherein instead of the piece of route information indicating a travel route for the first vehicle it now indicates a plurality of travel routes? Or is this limitation indicating that as the vehicle travels the piece of route information for the first vehicle changes to indicate a different route? Or is this limitation indicating that as the vehicle travels the piece of route information for the first vehicle changes to indicate a plurality of different travel routes? Furthermore, with respect to the limitation, 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein - 55 -the prescribed points are each a point that is included in a travel route from after the current location of the first vehicle to the place of arrival”, the wording is unclear and therefore indefinite because it is unclear if this limitation is simply indicating that each point is on a route, such as a road, that can be traveled in between the current location and the place of arrival or whether this limitation is indicating that each of the prescribed points are included in a single travel route from after the current location of the first vehicle to the place of arrival. The limitation is interpreted so that prescribed points included on an existing route to a place of arrival reads on it. 
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations referencing “the prescribed point”, the wording is unclear and therefore indefinite because it is unclear which point is the prescribed point. Is it the joining point or a different point among the prescribed points? The limitation is interpreted so that either the joining point or different point among the prescribed points reads on the prescribed point. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the controller acquires a piece of intended route information that is a piece of information on points on an - 56 -intended travel route from the current location for each of the plurality of vehicles, and the joining cost is a travel cost from the point on the intended travel route to the prescribed point for each of the plurality of vehicles”, the wording is unclear and therefore indefinite because it is unclear whether the piece of information is information describing a single point on the intended travel route for each of the plurality of vehicles or whether piece of information includes multiple points for each of the multiple vehicles. Furthermore, the wording is unclear because it is unclear what “point” and “prescribed point” are being referenced in the limitation “the joining cost is a travel cost from the point on the intended travel route to the prescribed point”. Is this the current point that each of the plurality of vehicles is located to any point of among the prescribed points? Is it any point along the intended route to the joining point? The limitation is interpreted so that acquiring route information for the intended route of the plurality of vehicles and determining second vehicle to join based on its intended routes reads on it. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “wherein the joining cost is a larger one of a travel time period from the current location of the first vehicle to a prescribed goal via the prescribed point and a shortest travel time period among respective travel time periods from the current locations of the plurality of 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 11 and for failing to cure the deficiencies listed above. 
 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the controller determines, as the plurality of vehicles, vehicles corresponding to pieces of route information including the prescribed goal among the plurality of pieces of route information”, the wording is unclear and therefore indefinite because it is unclear what it means for vehicles to correspond to pieces of route information including the prescribed goal? Does this mean that the plurality of vehicles that are determined have a goal of providing service on the route? Does it mean that the plurality of vehicles have an end location goal that is similar to that of the requesting first vehicle? The limitation is interpreted so that determining vehicles in the vicinity of the route moving in the direction of that aligns with a requestor end destination reads on it. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein - 57 -the prescribed goal is a goal for a utilizer in the first vehicle”, the wording is unclear and therefore indefinite because it is unclear what the term “utilizer” is referencing. Is this term referencing a specific piece of hardware that the goal is from? Is it referencing an individual or package in the vehicle? Does it simply mean that the first vehicle is utilized efficiently? The bounds of the terms are unknown and the breadth of what the limitation would cover is unclear and therefore indefinite. The limitation is interpreted so that so that determining vehicles in the vicinity of the route moving in the direction of that aligns with a requestor end destination reads on it. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the joining cost is evaluated on the basis of a travel cost that is a travel distance or a travel time period”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that the joining cost is either a travel distance or travel time period or if it is indicating that it uses the travel distance or travel time period to come up with another cost, for example a monetary cost. The limitation is interpreted so that a travel distance or travel time period reads on a joining cost. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “a piece of information on a predetermined travel route from the joining point to the place of arrival for the first vehicle, in addition to a piece of information on the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 18 and 19 are directed to the abstract idea of a mental process, with some of the limitations also falling under the abstract idea category of a mathematical concept. The limitation step of “acquiring a request that a first vehicle join up with a different vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “controller comprising at least one processor” in claim 1, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally acquire a request that a first vehicle joins up with a different vehicle. Similarly, the limitation step of, “determining, on the basis of a piece of route information indicating a travel route for the first vehicle and current locations of a plurality of vehicles different from the first vehicle, a joining cost related to joining up with the first vehicle for each of the plurality of vehicle”, as drafted, is a process that, under 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. Claim 1 recites the additional element of “controller comprising at least one processor”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate 
	With respect to Step 2B, the aforementioned additional element of a “controller comprising at least one processor” has been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “controller comprising at least one processor” to receive information and make determinations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, with respect to the additional element of “transmitting a piece of information on the joining point to the second vehicle”, this element is not sufficient to amount to significantly more than the judicial exception, because this technique is well-understood routine and conventional as detailed in paragraphs [0001-0002] of Iagnemma et al. (US 2018/0196415 A1).
Claims 2-17 are rejected under U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 recites details drawn to further specifying the mental process. This step just further details a process that may be performed by the human mind. For example a human can mentally 
Claims 3 and 4 recite additional details drawn to further specifying the type of information considered. These steps just further detail a process that can be performed in a human mind. For example, a person can consider information on predetermined travel route as described in determining the joining cost, for example a travel time or travel distance, and may consider changed information as a vehicle travels such that the travel cost, for example a travel time or distance, for taking a different route is not more. Specifying the type of information a human may consider does not make the limitation more than the abstract idea of a mental process. These claims are drawn to the abstract idea of a mental process. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claim 4 is rejected under U.S.C. 101 as being dependent on rejected claim 3 and for failing to cure the deficiencies listed above. 
Claims 5-11 recite details drawn to further specifying the mental process or mathematical calculations. These steps just further detail a process that may be performed by the human mind or through mathematical calculations. For example a human can mentally determine a second vehicle to vehicle to join with and a joining point such that the joining cost has the smallest value in terms of a travel time or travel cost among potential prescribed list of points on a way to a place of arrival or that would result in the travel cost for the first vehicle being larger than a travel cost to a second vehicle such that the first vehicle to prevent waiting. Furthermore, a person could determine this cost based on the potential second vehicles traveling to a prescribed point and on to a destination. A person could also mentally receive information on an intended route for the plurality of vehicles and determine a joining 
Claims 13 and 14 are rejected under U.S.C. 101 as being dependent on rejected claims 9 and 11 and for failing to cure the deficiencies listed above. 
Claim 12 recites an additional step that can be performed by a human mind. For example, a person can determine potential vehicles for the plurality of vehicles, vehicles corresponding to pieces of route information including the prescribed goal, such as determining a plurality of vehicles with a common destination with the first vehicle. Therefore, this claim falls under the abstract idea of a mental process.
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of “storage configured to store a plurality of pieces of route information”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not 
Claim 15 is rejected under U.S.C. 101 as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claims 13-15 recite details drawn to further specifying the mental process or mathematical calculations. These steps just further detail a process that may be performed by the human mind or through mathematical calculations. For example, in making the decisions in the claims above to determine a joining point and ideal second vehicle, a human can consider the end destination goal of the first vehicle. Alternatively, in performing the calculations of determining the joining cost, the mathematical calculations can include calculating a travel time or travel distance to the end destination of the first vehicle.  With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claim 16 recites details drawn to further specifying the mental process or mathematical calculations. This step just further details a process that may be performed by the human mind or through mathematical calculations. For example, in making the decisions in the claims above to determine a joining point and an ideal second vehicle, a human can determine joining cost on the basis of a travel cost that is a travel distance or a travel time period. With respect to Step 2A, Prong II and Step 2B, this claim does not recite any additional elements.
Claim 17 describes an additional element of “wherein the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining point to the place of arrival for the first vehicle, in addition to a piece of information on the joining point”. The claim is drawn 
	With respect to Step 2B, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because this technique is well-understood routine and conventional as detailed in paragraphs [0001-0002] in Iagnemma et al. (US 2018/0196415 A1).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chouinard et al. (US 2020/0012971 A1).

As per Claim 1, Chouinard et al. discloses an information processing apparatus comprising a 
controller comprising at least one processor configured to perform ([0026]; Fig. 3 Server 302): 
acquiring a request that a first vehicle join up with a different vehicle ([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is in route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
determining, on the basis of a piece of route information indicating a travel route for the first vehicle and current locations of a plurality of vehicles different from the first vehicle, a joining cost related to joining up with the first vehicle for each of the plurality of vehicles ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining costs)); 
determining a second vehicle that is to join up with the first vehicle and a joining point such that the joining cost satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining point) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers) 
transmitting a piece of information on the joining point to the second vehicle ([0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining point), to the provider (second vehicle)).

 Claim 2, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the prescribed condition is a condition that the joining cost has a smallest value ([0057] Criteria including total travel time of the requestor and travel time of the candidate transportation providers is shorter travel time than other possibilities).

As per Claim 3, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein - 54 -the piece of route information includes a piece of information on a predetermined travel route from a vehicle current location to a place of arrival ([0025-0026, 0050-0051]; Fig. 3, Route information includes a route of a first mode of transportation, for example route 318, on the way to the destination)

As per Claim 4, Chouinard et al. discloses the information processing apparatus according to Claim 3, 
wherein the controller ([0026])
changes the piece of route information for the first vehicle such that the piece of route information includes a piece of information on a plurality of travel routes from the current location of the first vehicle to the place of arrival via different way points ([0050-0051, 0059]; Fig. 9 Dynamically update route information for the first vehicle including current location and associated transfer points as the first vehicle travels along the route) and 
such that a difference between a travel cost for each of the plurality of travel routes and a travel cost for the predetermined travel route is not more than a prescribed threshold ([0050]; Fig. 9 Updated routes may only be taken when opportunity to transfer is faster via the transfer. A faster trip indicates that the difference between the changed route travel time is not more than the current route travel time (a prescribed threshold of zero)).

As per Claim 5, Chouinard et al. discloses the information processing apparatus according to Claim 1, 
wherein the controller determines a point, the joining cost related to joining for the point having a lowest value, as the joining point among prescribed points included in the piece of route information for the first vehicle ([0025-0026, 0050-0051, 0056-0057] Transfer points (joining points) are determined based on determining a shorter travel time and transfer points are selected from potential transfer points, which may be determined based on first travel route (included in the piece of route information))

As per Claim 9, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein 
the joining cost is a travel cost from the current location of each of the plurality of vehicles to a prescribed goal via the prescribed point ([0057] Total travel time includes time to potential transfer point and on to destination (prescribed goal)).

As per Claim 12, Chouinard et al. discloses the information processing apparatus according to Claim 1, further comprising 
a storage configured to store a plurality of pieces of route information ([0075-0076, 0082]; Fig. 13 Route data, including destination information, is stored in a database), wherein 
the controller determines, as the plurality of vehicles, vehicles corresponding to pieces of route information including the prescribed goal among the plurality of pieces of route information ([0054] Candidate transportation provider vehicles are determined based on the compatibility of the requestor destination (prescribed goal)).

As per Claim 13, Chouinard et al. discloses the information processing apparatus according to Claim 9 wherein - 57 –
the prescribed goal is a goal for a utilizer in the first vehicle ([0054] Request is for transportation to a destination for the requestor (goal for a utilizer)).

As per Claim 15, Chouinard et al. discloses the information processing apparatus according to Claim 12 wherein
 the prescribed goal is a goal for a utilizer in the first vehicle ([0054] Request is for transportation to a destination for the requestor of the first vehicle (goal for a utilizer)).

As per Claim 16, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein 
the joining cost is evaluated on the basis of a travel cost that is a travel distance or a travel time period ([0057] Joining cost is a travel time).

As per Claim 17, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein 
the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining point to the place of arrival for the first vehicle, in addition to a piece of information on the joining point ([0026, 0052, 0058]; Fig. 3, Fig. 10 Step 1060 Send transportation information directing the provider vehicle (second vehicle) to the requestor’s destination (piece of information on a predetermined travel route for first vehicle)).

 Claim 18, Chouinard et al. discloses an information processing method comprising:  - 58 –
a step of acquiring a request that a first vehicle join up with a different vehicle ([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is in route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
a step of determining, on the basis of a piece of route information indicating a travel route for the first vehicle and current locations of a plurality of vehicles different from the first vehicle, a joining cost related to joining up with the first vehicle for each of the plurality of vehicles ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining costs)); 
a step of determining a second vehicle that is to join up with the first vehicle and a joining point such that the joining cost satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining point) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
a step of transmitting a piece of information on the joining point to the second vehicle ([0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining point), to the provider (second vehicle)).

As per Claim 19, Chouinard et al. discloses a non-transitory storage medium having recorded thereon a program for causing a computer to execute: 
([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is in route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
a step of determining, on the basis of a piece of route information indicating a travel route for the first vehicle and current locations of a plurality of vehicles different from the first vehicle, a joining cost related to joining up with the first vehicle for each of the plurality of vehicles ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining costs)); 
a step of determining a second vehicle that is to join up with the first vehicle and a joining point such that the joining cost satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining point) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and  
- 59 -a step of transmitting a piece of information on the joining point to the second vehicle ([0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining point), to the provider (second vehicle)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Dearing (US 2019/0325389 A1).
As per Claim 6, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein - 55 – the prescribed points are each a point that is based on a travel route from after the current location of the first vehicle to the place of arrival ([0025-0026, 0050-0051, 0056-0057] Potential points are based on travel route).

Chouinard et al. does not disclose: 
the prescribed points are each a point that is included in a travel route from after the current location of the first vehicle to the place of arrival.

However, Dearing teaches: 
the prescribed points are each a point that is included in a travel route from after the current location of the first vehicle to the place of arrival ([0011-0012, 0063, 0075] Transfer node is located on an existing resource route between pick-up location of the first vehicle to delivery location (place of arrival)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Dearing with the motivation being maximize pick-up and delivery efficiency, while reducing pick-up and delivery time and costs as detailed in Dearing [0018]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Marco et al. (US 2017/0098184 A1)

As per Claim 7, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein 
the prescribed points are based on a travel cost from the current location of the first vehicle to the point being larger than a travel cost from a current location of the second vehicle to the point ([0051] Potential transfer points are based on a willingness of the provider to wait for the requestor. Therefore, prescribed points are based on a travel time for the requestor in the first vehicle being larger than the travel time for the provider in the second vehicle to travel to the point).  

Chouinard et al. does not explicitly disclose: 
the prescribed points are each a point, a travel cost from the current location of the first vehicle to the point being larger than a travel cost from a current location of the second vehicle to the point

In other words, while Chouinard et al. discloses considering these two travel costs to determine waiting times and the prescribed points, Chouinard et al. does not disclose that each point is selected so that the provider travel cost from the current location of the first vehicle to the point is larger than a travel cost from a current location of the second vehicle to the point, such that the provider in the second vehicle waits for the requestor in the first vehicle. 

However, Marco et al. teaches: the prescribed points are each a point, a travel cost from the current location of the first user to the point being larger than a travel cost from a current location of ([0083] Pickup locations are selected so that drivers drive to the locations and wait for passengers making a request)

In other words Marco et al. that these conditions are met so that the provider in the second vehicle waits for the requestor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations, as detailed in Marco et al., with the motivation being to efficiently pair passengers and drivers surrounding an event as detailed in Marco et al. [0083].

Claims 8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Baer (US 2018/0149484 A1).

As per Claim 8, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein 
the joining cost includes a travel cost from the current location of each of the plurality of vehicles to the prescribed point  ([0057] Total travel time includes time to potential transfer point and on to destination).

While Chouinard et al. discloses the above limitations, including determining a travel cost as specified, the travel cost itself is more than the specified travel cost because it includes the travel cost on to the destination after the prescribed point. Therefore, Chouinard et al. does not disclose: wherein 

However, Baer teaches: wherein the joining cost is a travel cost from the current location of each of the plurality of vehicles to the prescribed point ([0057] Meeting point can be selected that minimizes time to travel to the meeting location)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 10, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein 
the controller acquires a piece of intended route information that is a piece of information on points on an - 56 -intended travel route from the current location for each of the plurality of vehicles ([0024, 0026, 0054, 0057] Determine the intended routes and current locations of the providers), and 
the joining cost includes a travel cost from the point on the intended travel route to the prescribed point for each of the plurality of vehicles ([0054, 0057] Disregard providers with a destination that is not compatible with the requestor and total includes time to potential transfer point and on to destination). 

While Chouinard et al. discloses the above limitations, including determining a travel cost as specified, the travel cost itself is more than the specified travel cost because it includes the travel cost Chouinard et al. does not disclose: wherein the joining cost is a travel cost from the current location of each of the plurality of vehicles to the prescribed point.

However, Baer teaches: wherein the joining cost is a travel cost from the current location of each of the plurality of vehicles to the prescribed point ([0057] Meeting point can be selected that minimizes time to travel to the meeting location)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 11, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein 
	the joining cost considers a travel time period from the current location of the first vehicle to a prescribed goal via the prescribed point ([0057] Total travel time includes time for requestor in first vehicle to travel to potential transfer point and on to destination) and
	a shortest travel time travel time period among respective travel time periods from the current locations of the plurality of vehicles to the prescribed goal via the prescribed point ([0057] Total travel time includes time for provider in second vehicle to travel to potential transfer point and on to destination. Candidate transportation providers can be determined based on their ability to provide a shorter travel time than other vehicles)
	
Chouinard et al. discloses determining the joining cost using the travel time period of the first vehicle, in which a requestor travels and a shortest travel time period from the plurality of providers as described, doesn’t disclose that the joining cost is the larger one of those two values.  

However, Baer teaches: 
the joining cost is the larger one of a travel time period for a requestor and a shortest travel time period from the plurality of providers ([0057] Meeting location is decided to result in smallest standard deviation in travel time. Therefore the user with the largest costs is reduced in the meeting location determination). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 14, Chouinard et al. discloses the information processing apparatus according to Claim 11 wherein
 the prescribed goal is a goal for a utilizer in the first vehicle ([0054] Request is for transportation to a destination for the requestor of the first vehicle (goal for a utilizer)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619